Citation Nr: 0802341	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-34 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
residuals of a right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, G.D.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1970 
to September 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The veteran testified before the undersigned at the RO in 
August 2007.  A transcript of the hearing is associated with 
the claims file.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran claims entitlement to service connection for a 
cervical spine disorder, to include as secondary to service-
connected right clavicle fracture residuals.  In this regard, 
he asserts, through his representative, that his current 
cervical spine disability was either directly caused by his 
right shoulder disability or aggravated by the same.

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board finds that remand is required in this matter 
because the VA examination of record addressed whether the 
veteran's service-connected right clavicle fracture residuals 
caused a cervical spine disorder, but did not address whether 
the service-connected disability aggravated any cervical 
spine disorder.  There is, therefore, insufficient medical 
evidence upon which to make an appellate determination.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion or ordering a medical examination). 

Accordingly, the case is remanded for the following action:

1.  Obtain a complete copy of the 
veteran's inpatient and outpatient 
treatment records from Columbia VA Medical 
Center since March 2006.  A negative 
response should be properly annotated into 
the claims file.  

2.  The RO must request an opinion from 
the same VA examiner who conducted the 
February 2006 examination, regarding 
whether veteran's cervical spine 
degenerative disk disease was aggravated 
by the veteran's service-connected right 
clavicle fracture residuals.  If the 
examiner determines that a new examination 
is required, one must be conducted.  If 
the same examiner is not available, the RO 
must afford the veteran a new 
comprehensive examination to determine the 
nature and etiology of any cervical spine 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

In either instances, following a review of 
the service and postservice medical 
records, the examiner(s) must provide an 
opinion there is a 50 percent probability 
or greater (as likely as not) the 
veteran's service-connected right shoulder 
disability presently causes an increase 
in, but not necessarily the proximate 
cause of, a disability of the cervical 
spine.  In rendering an opinion, the 
physician should indicate whether the 
baseline level of severity of the cervical 
spine is established by medical evidence 
created before the onset of aggravation or 
by the earliest medical evidence created 
at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level of 
severity of the disability.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

